DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6-9, and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 10,632,317 (Meskens).
For claim 1, Meskens figure 3 teaches a method, comprising detecting, by a first near-field communication device (320), the presence of a second near-field communication device (380);
in a case where the second device is configured to be charged in near-field by the first device, adjusting, by a control device, an impedance of an impedance matching circuit forming part of a near-field communication circuit of the first device; and
in a case where the second device is intended to exchange data with the first device, and a same antenna (322) is alternatively used for power exchange and communications, keeping an impedance of the impedance matching circuit unchanged (see, e.g., abstract, “The external coil is configured to transcutaneously transfer power and data to the implantable coil using separate (different) power and data time slots. At least one of the external or internal resonant circuit is substantially more damped during the data time slot than during the power time slot.”).
For claim 2, Meskens figure 2A further teaches the impedance is set:
to a first value (when 266 is open), in the absence of the second device; and
to a second value (when 266 is close), in the presence of the second device.
For claim 6, Meskens further teaches the impedance is adjusted by controlling at least one variable capacitive element (C1 and C2) of the impedance matching circuit.
For claim 7, Meskens further teaches the impedance is adjusted by connecting, in parallel with a first capacitive element of the impedance matching circuit, at least one second capacitive element (C1 and C2 are parallel with each other).
For claim 8, Meskens figure 3 teaches a near-field communication circuit, configured to be integrated in a first near-field communication device capable of detecting the presence of a second near-field communication device, the near-field communication circuit comprising:
an impedance matching circuit (C1 and C2); and
a control device (373), configured to:
adjust an impedance of the impedance matching circuit in a case where the second device is configured to be charged in near field by the first device, and
keep an impedance of the impedance matching circuit unchanged in a case where the second device is intended to exchange data with the first device, and a same antenna is alternatively used for power exchange and communications (see, e.g., abstract, “The external coil is configured to transcutaneously transfer power and data to the implantable coil using separate (different) power and data time slots. At least one of the external or internal resonant circuit is substantially more damped during the data time slot than during the power time slot.”).
For claim 9, Meskens figure 2a further teaches the impedance is set:
to a first value (when 266 is open), in the absence of the second device; and
to a second value (when 266 is closed), in the presence of the second device.
For claim 13, Meskens further teaches the impedance is adjusted by controlling at least one variable capacitive element of the impedance matching circuit (C1 and C2).
For claim 14, Meskens further teaches the impedance is adjusted by connecting, in parallel with a first capacitive element of the impedance matching circuit, at least one second capacitive element (C1 is parallel to C2).
For claim 15, Meskens further teaches a near-field communication controller coupled to the impedance matching circuit (Meskens is a short-range wireless connectivity technology that uses magnetic field induction to enable communication between devices when they're touched together or brought within a few centimeters of each other).
For claim 16, Meskens further teaches the control device is coupled to the near-field communication controller and to the impedance matching circuit (switch 266 is connected to the capacitors and to the enable signal that is sent by the NFC controller).
For claim 17, Meskens figure 3 teaches a near-field communication device, comprising:
a near-field communication circuit configured to be integrated in a first near-field communication device (320) capable of detecting the presence of a second near-field communication device (380), the near-field communication circuit comprising (Meskens is a short-range wireless connectivity technology that uses magnetic field induction to enable communication between devices when they're touched together or brought within a few centimeters of each other):
an impedance matching circuit (C1 and C2); and 
a control device (341), configured to: 
adjust an impedance of the impedance matching circuit in a case where the second device is configured to be charged in near field by the first device, and keep an impedance of the impedance matching circuit unchanged in a case where the second device is intended to exchange data with the first device, and a same antenna (322) is alternatively used for power exchange and communications (see, e.g., abstract, “The external coil is configured to transcutaneously transfer power and data to the implantable coil using separate (different) power and data time slots. At least one of the external or internal resonant circuit is substantially more damped during the data time slot than during the power time slot.”); and
a near-field communication antenna (382), coupled to the near-field communication circuit.
For claim 18, Meskens further teaches the impedance is set:
to a first value (when 266 is open), in the absence of the second device; and
to a second value (when 266 is closed), in the presence of the second device.
For claim 19, Meskens further teaches a near-field communication controller (341) coupled to the impedance matching circuit.
For claim 20, Meskens further teaches the control device is coupled to the near-field communication controller and to the impedance matching circuit (switch 266 is connected to the capacitors and to the enable signal that is sent by the NFC controller).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Meskens as applied to claim 1 above, and further in view of US 2017/0180010 (Michel).
For claim 3, Meskens does not explicitly talk about how its devices detect each other.
Nevertheless, Michel teaches the detection is conditioned by a variation of an electric current flowing through the impedance matching circuit (see, e.g., para [0031], “Controlled variation in the impedance of the NFC transponder 120 causes amplitude or phase changes to the antenna voltage or current of the NFC reader 100, detected by receiver (RX) detection circuitry 130 of NFC reader 100. This technique is called load modulation and may be used to convey information from NFC transponder 120 to NFC reader 100. Thereby RX detection circuitry can sense the antenna network voltage or current amplitude and convert it back into a digital bit stream representing the communication receive data”).
Given Michel, it would have been obvious to one ordinarily skilled in the art at the time of the invention to utilize the NFC chips of Meskens in this manner for the purpose of improving safety.
For claim 4, Meskens does not explicitly talk about how its devices detect each other.
Nevertheless, Michel teaches the detection is conditioned by an amplitude and phase variation of a signal transmitted by the first device. (see, e.g., para [0031], “Controlled variation in the impedance of the NFC transponder 120 causes amplitude or phase changes to the antenna voltage or current of the NFC reader 100, detected by receiver (RX) detection circuitry 130 of NFC reader 100. This technique is called load modulation and may be used to convey information from NFC transponder 120 to NFC reader 100. Thereby RX detection circuitry can sense the antenna network voltage or current amplitude and convert it back into a digital bit stream representing the communication receive data”).
Given Michel, it would have been obvious to one ordinarily skilled in the art at the time of the invention to utilize the NFC chips of Meskens in this manner for the purpose of improving safety.
For claim 5, Meskens does not explicitly talk about how its devices detect each other.
Nevertheless, Michel teaches the detection is conditioned by a transmission of at least one data frame between the first device and the second device.. (see, e.g., para [0031], “Controlled variation in the impedance of the NFC transponder 120 causes amplitude or phase changes to the antenna voltage or current of the NFC reader 100, detected by receiver (RX) detection circuitry 130 of NFC reader 100. This technique is called load modulation and may be used to convey information from NFC transponder 120 to NFC reader 100. Thereby RX detection circuitry can sense the antenna network voltage or current amplitude and convert it back into a digital bit stream representing the communication receive data”).
Given Michel, it would have been obvious to one ordinarily skilled in the art at the time of the invention to utilize the NFC chips of Meskens in this manner for the purpose of improving safety.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Meskens as applied to claim 8 above, and further in view of Michel.
For claim 10, Meskens does not explicitly talk about how its devices detect each other.
Nevertheless, Michel teaches the detection is conditioned by a variation of an electric current flowing through the impedance matching circuit (see, e.g., para [0031], “Controlled variation in the impedance of the NFC transponder 120 causes amplitude or phase changes to the antenna voltage or current of the NFC reader 100, detected by receiver (RX) detection circuitry 130 of NFC reader 100. This technique is called load modulation and may be used to convey information from NFC transponder 120 to NFC reader 100. Thereby RX detection circuitry can sense the antenna network voltage or current amplitude and convert it back into a digital bit stream representing the communication receive data”).
Given Michel, it would have been obvious to one ordinarily skilled in the art at the time of the invention to utilize the NFC chips of Meskens in this manner for the purpose of improving safety.
For claim 11, Meskens does not explicitly talk about how its devices detect each other.
Nevertheless, Michel teaches the detection is conditioned by an amplitude and phase variation of a signal transmitted by the first device. (see, e.g., para [0031], “Controlled variation in the impedance of the NFC transponder 120 causes amplitude or phase changes to the antenna voltage or current of the NFC reader 100, detected by receiver (RX) detection circuitry 130 of NFC reader 100. This technique is called load modulation and may be used to convey information from NFC transponder 120 to NFC reader 100. Thereby RX detection circuitry can sense the antenna network voltage or current amplitude and convert it back into a digital bit stream representing the communication receive data”).
Given Michel, it would have been obvious to one ordinarily skilled in the art at the time of the invention to utilize the NFC chips of Meskens in this manner for the purpose of improving safety.
For claim 12, Meskens does not explicitly talk about how its devices detect each other.
Nevertheless, Michel teaches the detection is conditioned by a transmission of at least one data frame between the first device and the second device.. (see, e.g., para [0031], “Controlled variation in the impedance of the NFC transponder 120 causes amplitude or phase changes to the antenna voltage or current of the NFC reader 100, detected by receiver (RX) detection circuitry 130 of NFC reader 100. This technique is called load modulation and may be used to convey information from NFC transponder 120 to NFC reader 100. Thereby RX detection circuitry can sense the antenna network voltage or current amplitude and convert it back into a digital bit stream representing the communication receive data”).
Given Michel, it would have been obvious to one ordinarily skilled in the art at the time of the invention to utilize the NFC chips of Meskens in this manner for the purpose of improving safety.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D HOUSTON whose telephone number is (571)270-3901. The examiner can normally be reached M-F 10-7 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM D HOUSTON/           Primary Examiner, Art Unit 2842